On May 14,1997, this court permanently disbarred respondent, Stanley Brown, Attorney Registration No. 0041489, last known address in Covington, Kentucky, from the practice of law pursuant to Gov.Bar R. V(6)(B)(1).
On May 15,1998, relator, Cincinnati Bar Association, filed a motion requesting this court to issue an order directing respondent to show cause why he should not be found in contempt for failure to comply with this court’s May 14, 1997 order. On June 18, 1998, this court granted the motion, and on September 15,1998, the court found respondent in contempt. On April 27, 2000, relator filed a second motion requesting this court to issue an order directing respondent to show cause why he should not be found in contempt for failure to comply with this court’s May 14,1997 order. On June 16, 2000, this court ordered respondent to appear in person before the court on July 25, 2000, at 9:45 a.m. Respondent failed to appear before the court on the scheduled date. Upon consideration thereof,
IT IS ORDERED by this court that respondent be, and hereby is, found in contempt.
IT IS FURTHER ORDERED by this court that a warrant be issued for the arrest of respondent, Stanley Brown, to the Sheriff of Hamilton County and to the sheriffs of such other counties as the contemnor may frequent.
IT IS FURTHER ORDERED by this court, sua sponte, that the Clerk of the Supreme Court of Ohio be, and hereby is, authorized to release to the appropriate law enforcement officials any information concerning respondent that is otherwise confidential, including respondent’s Social Security number, for the purpose of facilitating execution of the warrant issued for the arrest of respondent.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.